     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DURRELL ANTHONY PUCKETT,                           Case No. 1:20-cv-1405-NONE-BAM (PC)
12                       Plaintiff,                   FINDINGS AND RECOMMENDATIONS
                                                      REGARDING DISMISSAL OF CERTAIN
13            v.                                      CLAIMS AND DEFENDANTS
14    J. BARRIOS, et al.,                                 (ECF No. 15.)
15                       Defendants.                  FOURTEEN (14) DAY DEADLINE
16

17

18

19          Plaintiff Durrell Anthony Puckett (“Plaintiff”) is a state prisoner proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff’s complaint,

21   filed on October 2, 2020, was screened, and Plaintiff was granted leave to amend or to notify the

22   Court of willingness to proceed on cognizable claims. Plaintiff’s first amended complaint, filed

23   on December 15, 2020, is currently before the Court for screening. (ECF No. 15.)

24   I.     Screening Requirement and Standard

25          The Court is required to screen complaints brought by prisoners seeking relief against a

26   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous

28   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary
                                                        1
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 2 of 9


 1   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).
 2           A complaint must contain “a short and plain statement of the claim showing that the
 3   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
 4   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere
 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell
 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken
 7   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,
 8   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).
 9           To survive screening, Plaintiff’s claims must be facially plausible, which requires
10   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable
11   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.
12   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted
13   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the
14   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.
15           II.     Plaintiff’s Allegations
16           Plaintiff is currently housed at California State Prison in Corcoran, California
17   (“Corcoran”). The events in the complaint are alleged to have occurred at Corcoran.. Plaintiff
18   names the following defendants: (1) J. Barrios, Lieutenant, (2) K. Lopez-Maldonado, Officer, (3)
19   A. Duran Sergeant, (4) B. Lee, Sergeant, (5) P. Rodriguez, Sergeant, (6) J. Jones, Officer, (7)
20   Holland, Sergeant, (8) J. Hurd, Officer, (9) A. Gomez, Officer, (10) C. Amezcua, Officer, (11) I.
21   Rodriguez, Officer, (12) D. Woodward, Sergeant and (13) four John Does, Officers.
22           On June 20, 2020, J. Barrios battered Plaintiff by kicking Plaintiff’s face while he was
23   non-resistance and in hand and leg irons. He threatened Plaintiff in his cell and was no longer
24   able to assault staff. Defendant Barrios started an illegal extraction. Barrios and Woodward
25   kicked his face and head and A. Gomez punched, kicked Plaintiff in his blind spot while Plaintiff
26   was in the wheelchair. I. Rodriguez with Hurd and Amezcua punched Plaintiff and kicked
27   Plaintiff saying do not assault staff. P. Rodriguez kicked Plaintiff’s penis, then Lopez Maldonado
28   also kicked his penis, then squeezed them until Plaintiff lost his breath. Barrios stuck a key like
                                                          2
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 3 of 9


 1   metal in plaintiff’s anus.
 2          Plaintiff alleges they all lied in a report to cover up misconduct. They admit to beating
 3   Plaintiff up for assaulting one of them. Holland, J. Jones, John Does 1-4 watched but failed to
 4   intervene. Plaintiff had been suicidal and was in cuffs when all this happened. He suffered knots
 5   all over his head and face.
 6          Plaintiff sues in their official capacities and personal capacities and seeks compensatory
 7   and monetary damages.
 8
            III.    Discussion
 9
            A. Linkage Requirement
10
            The Civil Rights Act under which this action was filed provides:
11
            Every person who, under color of [state law]...subjects, or causes to be subjected,
12          any citizen of the United States...to the deprivation of any rights, privileges, or
13          immunities secured by the Constitution...shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
14
     42 U.S.C. § 1983.
15
            The statute plainly requires that there be an actual connection or link between the actions
16
     of the defendants and the deprivation alleged to have been suffered by Plaintiff. See Monell v.
17
     Dep’t of Soc. Servs., 436 U.S. 658, (1978); Rizzo v. Goode, 423 U.S. 362, (1976). The Ninth
18
     Circuit has held that “[a] person ‘subjects another to the deprivation of a constitutional right,
19
     within the meaning of section 1983, if he does an affirmative act, participates in another’s
20
     affirmative acts or omits to perform an act which he is legally required to do that causes the
21
     deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978).
22
            Plaintiff’s complaint fails to link Defendants Duran and Lee to any alleged constitutional
23
     violations. Plaintiff must name individual defendants and allege what each defendant did or did
24
     not do that resulted in a violation of his constitutional rights. Despite be provided the pleading
25
     and legal standards, Plaintiff has been unable to cure this deficiency.
26   ///
27   ///
28
                                                        3
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 4 of 9


 1          B. Eighth Amendment
 2                  1. Excessive Force
 3          The Eighth Amendment protects prisoners from inhumane methods of punishment and
 4   from inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th Cir.
 5   2006). The unnecessary and wanton infliction of pain violates the Cruel and Unusual

 6   Punishments Clause of the Eighth Amendment. Hudson v. McMillian, 503 U.S. 1, 5 (1992)

 7   (citations omitted). Although prison conditions may be restrictive and harsh, prison officials must

 8   provide prisoners with food, clothing, shelter, sanitation, medical care, and personal safety.

 9   Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (quotations omitted).

10          For claims of excessive physical force, the issue is “whether force was applied in a good-

11   faith effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”

12   Hudson, 503 U.S. at 7. Relevant factors for this consideration include “the extent of injury...[,] the

13   need for application of force, the relationship between that need and the amount of force used, the

14   threat ‘reasonably perceived by the responsible officials,’ and ‘any efforts made to temper the

15   severity of a forceful response.’ ” Id. (quoting Whitley v. Albers, 475 U.S. 1078, 1085 (1986)).
            Liberally construing the allegations in the complaint, Plaintiff states claim for excessive
16
     force against J. Barrios, P. Rodriguez, Gomez, I. Rodriguez, Hurd, Amezcua, Lopez-Maldonado
17
     and Woodward for kicking and punching Plaintiff while he was in hand cuffs and non-resistant.
18
                    2. Sexual Assault
19
            “Sexual harassment or abuse of an inmate by a corrections officer is a violation of the
20
     Eighth Amendment.” Wood v. Beauclair, 692 F.3d 1041, 1046 (9th Cir. 2012) (citing Schwenk v.
21
     Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) ). “In the simplest and most absolute of terms ...
22
     prisoners [have a clearly established Eighth Amendment right] to be free from sexual abuse ....”
23
     Schwenk, 204 F.3d at 1197. “In evaluating a prisoner's claim, courts consider whether ‘the
24
     officials act[ed] with a sufficiently culpable state of mind’ and if the alleged wrongdoing was
25
     objectively ‘harmful enough’ to establish a constitutional violation.” Wood, 692 F.3d at 1046.
26
     “[A] prisoner presents a viable Eighth Amendment claim where he or she proves that a prison
27
     staff member, acting under color of law and without legitimate penological justification, touched
28
                                                        4
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 5 of 9


 1   the prisoner in a sexual manner or otherwise engaged in sexual conduct for the staff member's
 2   own sexual gratification, or for the purpose of humiliating, degrading, or demeaning the
 3   prisoner.” Bearchild v. Cobban, 947 F.3d 1130, 1144 (9th Cir. 2020). There are occasions when
 4   legitimate penological concerns require invasive searches, and the courts owe prison staff
 5   deference because of prisons’ “unique security concerns.” Id. at 1145. Thus, when the assault

 6   begins as a legitimate, albeit invasive, penological procedure, the prisoner must show that the

 7   official's “conduct exceeded the scope of what was required to satisfy whatever institutional

 8   concern justified the initiation of the procedure.” Id.; see Palmer v. O'Connor, No. 2:11–CV–

 9   2927–KJN (P), 2013 WL 1326207, at *4 (E.D. Cal. Mar. 29, 2013) (“Inmate sexual harassment

10   claims that allege brief inappropriate touching by a correctional official are generally found to be

11   noncognizable, particularly if the alleged touching occurred pursuant to an authorized search.

12   ‘Even if plaintiff believed that there was a sexual aspect to the search, more is needed.’ ”).

13          Liberally construing the allegations, Plaintiff states a cognizable claim against Defendant

14   K. Lopez-Maldonado and Barrios for K. Lopez-Maldonado squeezing Plaintiff’s penis and for Lt.

15   Barrios sticking a key like metal in Plaintiff’s anus.
            C. Failure to Protect
16
            While the Eighth Amendment requires prison officials to provide prisoners with the basic
17
     human needs, including reasonable safety, it does not require that the prisoners be comfortable
18
     and provided with every amenity.” Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir.1982). A
19
     housing assignment may be “restrictive and even harsh,” but will not violate the Eighth
20
     Amendment unless it “either inflicts unnecessary or wanton pain or is grossly disproportionate to
21
     the severity of crimes warranting imprisonment.” Rhodes v. Chapman, 452 U.S. 337, 348–349,
22
     101 S.Ct. 2392, 69 L.Ed.2d 59 (1981) (finding inmates had no constitutional right to be housed in
23
     single cells). Only where prison officials knew or should have known that a housing assignment
24
     posed an excessive risk to an inmate's safety will placement with a particular inmate have
25
     constitutional implications. Estate of Ford v. Ramirez–Palmer, 301 F.3d 1043, 1050 (9th
26
     Cir.2002). To establish a failure to protect claim, the prisoner must establish that prison officials
27
     were deliberately indifferent to a sufficiently serious threat to the prisoner's safety. Farmer v.
28
                                                         5
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 6 of 9


 1   Brennan, 511 U.S. 825, 837 (1994). “ ‘Deliberate indifference’ has both subjective and objective
 2   components.” Labatad v. Corr. Corp. of Am., 714 F.3d 1155, 1160 (9th Cir. 2013). The prisoner
 3   must show that “the official [knew] of and disregard[ed] an excessive risk to inmate...safety; the
 4   official must both be aware of facts from which the inference could be drawn that a substantial
 5   risk of serious harm exists, and [the official] must also draw the inference.” Farmer, 511 U.S. at

 6   837. “Liability may follow only if a prison official ‘knows that inmates face a substantial risk of

 7   serious harm and disregards that risk by failing to take reasonable measures to abate it.’ ”

 8   Labatad, 714 F.3d at 1160 (quoting Farmer, 511 U.S. at 847).

 9          Liberally construing the allegations, Plaintiff states a cognizable claim for failure to

10   protect against Holland, J. Jones, and John Does 1-4 for watching as Plaintiff was being assaulted.

11          D. False Reports/Due Process

12          Plaintiff also appears to claim Defendants made false claims against him. However, the

13   issuance of a false allegation does not, in and of itself, support a claim under section 1983. See,

14   e.g., Ellis v. Foulk, 2014 WL 4676530, at *2 (E.D. Cal. Sept. 18, 2014) (“Plaintiff's protection

15   from the arbitrary action of prison officials lies in ‘the procedural due process requirements as set
     forth in Wolff v. McDonnell.’ ”) (citing Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th Cir. 1984));
16
     Solomon v. Meyer, 2014 WL 294576, at *2 (N.D. Cal. Jan. 27, 2014) (“[T]here is no
17
     constitutionally protected right to be free from false disciplinary charges.”) (citing Chavira v.
18
     Rankin, 2012 WL 5914913, at *1 (N.D. Cal. Nov. 26, 2012) (“The Constitution demands due
19
     process, not error-free decision-making.”)); Johnson v. Felker, 2013 WL 6243280, at *6 (E.D.
20
     Cal. Dec. 3, 2013) (“Prisoners have no constitutionally guaranteed right to be free from false
21
     accusations of misconduct, so the mere falsification of a [rules violation] report does not give rise
22
     to a claim under section 1983.”) (citing Sprouse v. Babcock, 870 F.2d 450, 452 (8th Cir. 1989)
23
     and Freeman v. Rideout, 808 F.2d 949, 951-53 (2d Cir. 1986)).
24
            E. Official v. Individual Capacity Claims
25
            Plaintiff names the Defendants in their official and individual capacities. Because plaintiff
26
     is seeking only damages, he is informed that the Eleventh Amendment bars suits for money
27
     damages in federal court against state officials in their official capacity. Aholelei v. Department
28
                                                        6
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 7 of 9


 1   of Public Safety, 488 F.3d 1144, 1147 (9th Cir. 2007). However, it does not bar official capacity
 2   suit for prospective relief, Wolfson v. Brammer, 616 F.3d 1045, 1065-66 (9th Cir. 2010); nor
 3   does it bar suit for damages against state officials in their personal capacities. Hafer v. Melo, 502
 4   U.S. 21, 30 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).
 5          “Personal-capacity suits ... seek to impose individual liability upon a government officer

 6   for actions taken under color of state law.” Hafer, 502 U.S. at 25; Suever v. Connell, 579 F.3d

 7   1047, 1060-61 (9th Cir. 2009). Where a plaintiff is seeking damages against a state official and

 8   the complaint is silent as to capacity, a personal capacity suit is presumed given the bar against an

 9   official capacity suit. Shoshone-Bannock Tribes v. Fish & Game Comm'n, 42 F.3d 1278, 1284

10   (9th Cir. 1994); Price v. Akaka, 928 F.2d 824, 828 (9th Cir. 1991).

11          A claim for prospective injunctive relief against a state official in his official capacity is

12   not barred by the Eleventh Amendment provided the official has authority to implement the

13   requested relief. Will v. Michigan Dept. of State Police, 491 U.S. 58, 92 (1989); accord Rouser v.

14   White, 707 F. Supp. 2d 1055, 1066 (E.D. Cal. 2010) (proper defendant for injunctive relief in suit

15   seeking implementation of CDCR policy is the CDCR Secretary in his official capacity).
     Plaintiff's official capacity claims must therefore be dismissed.
16
            F. Doe Defendants
17
            The use of John Does in pleading practice is generally disfavored. See Gillespie v.
18
     Civiletti, 629 F.2d 637, 642 (9th Cir. 1980); Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th
19
     Cir. 1999); Lopes v. Viera, 543 F.Supp.2d 1149, 1152 (E.D. Cal. 2008). Plaintiff is hereby
20
     advised that the court cannot order service of a Doe defendant because the United States Marshal
21
     cannot serve a Doe defendant. Plaintiff will be required to identify him or her with enough
22
     information to locate the defendant for service of process. For service to be successful, the
23
     Marshal must be able to identify and locate defendants. Once the identify of a Doe defendant is
24
     ascertained, plaintiff must file a motion to amend his complaint only to identify the identified Doe
25
     defendant so that service by the United States Marshal can be attempted. However, Plaintiff does
26
     not state a cognizable claim.
27
     ///
28
                                                        7
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 8 of 9


 1          IV.      Conclusion and Order
 2          Based on the above, the Court finds that Plaintiff’s first amended complaint states a
 3   cognizable claim for violation of the Eighth Amendment against J. Barrios, P. Rodriguez, A.
 4   Gomez, I. Rodriguez, J. Hurd, C. Amezcua, K. Lopez-Maldonado and D. Woodward for
 5   excessive force and against J. Barrios and K/ Lopez-Maldonado for alleged sexual assault and

 6   states a cognizable claim for violation of the Eight Amendment against Holland, J. Jones, and

 7   John Does 1-4 for failing to intervene.

 8          Despite being provided with the relevant pleading and legal standards, Plaintiff has been

 9   unable to cure the remaining deficiencies and further leave to amend is not warranted. Lopez v.

10   Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

11          For the reasons stated above, IT IS HEREBY RECOMMENDED as follows:
12          1. This action proceed on Plaintiff’s first amended complaint, filed on December 15,
13                2020, for violation of the Eighth Amendment against J. Barrios, P. Rodriguez, A.
14                Gomez, I. Rodriguez, J. Hurd, C. Amezcua, K. Lopez-Maldonado and D. Woodward
15                for excessive force and against J. Barrios and K. Lopez-Maldonado for alleged sexual
16                assault and for violation of the Eight Amendment against Holland, J. Jones, and John
17                Does 1-4 for failing to intervene;
18          2. All other claims and defendants be dismissed from this action based on Plaintiff’s
19                failure to state claims upon which relief may be granted.
20   These Findings and Recommendation will be submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
22   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
23   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
24   ///
25   ///
26   ///
27   ///
28
                                                        8
     Case 1:20-cv-01405-NONE-BAM Document 16 Filed 01/13/21 Page 9 of 9


 1   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
 2   specified time may result in the waiver of the “right to challenge the magistrate’s factual findings”
 3   on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan,
 4   923 F.2d 1391, 1394 (9th Cir. 1991)).
 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 13, 2021                           /s/ Barbara    A. McAuliffe            _
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       9
